 1                                                        CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
                               UNITED STATES DISTRICT COURT
 4
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE

 6
     UNITED STATES OF AMERICA,                            )   No. CR20-124-RSM
 7                                                        )
                     Plaintiff,                           )
 8                                                        )   ORDER GRANTING SECOND
                v.                                        )   UNOPPOSED MOTION TO
 9                                                        )   CONTINUE TRIAL AND PRETRIAL
     JOHN WESLEY STEWART,                                 )   MOTIONS DATES
10                                                        )
                     Defendant.                           )
11                                                        )
12          THE COURT has considered Mr. Stewart’s second unopposed motion to

13   continue the trial date and pretrial motions deadline and finds that:

14          (a) taking into account the exercise of due diligence, a failure to grant a

15   continuance in this case would deny counsel for the defendant the reasonable time

16   necessary for effective preparation due to counsel’s need for more time to review the

17   evidence, consider possible defenses, and gather evidence material to the defense, as set

18   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

19          (b) a failure to grant such a continuance in this proceeding would likely result in

20   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

21          (c) the additional time requested is a reasonable period of delay, as the defendant

22   has requested more time to prepare for trial, to investigate the matter, to gather evidence

23   material to the defense, and to consider possible defenses; and

24          (d) the ends of justice will best be served by a continuance, and the ends of

25   justice outweigh the best interests of the public and the defendant in any speedier trial,

26   as set forth in 18 U.S.C. § 3161(h)(7)(A); and

                                                                       FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                        1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DATES                                               Seattle, Washington 98101
       (United States v. Stewart, No. CR20-124-RSM) - 1                                (206) 553-1100
 1          (e) the additional time requested between the current trial date of June 28, 2021,
 2   and the new trial date is necessary to provide counsel for the defendant the reasonable
 3   time necessary to prepare for trial, considering counsel’s schedule and all of the facts
 4   set forth above; and
 5          (f) the period of delay from the date of this order to the new trial date is
 6   excludable time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).
 7          IT IS THEREFORE ORDERED that the trial date in this matter shall be
 8   continued to November 8, 2021, and that pretrial motions shall be filed no later than
 9   September 9, 2021.
10          DONE this 30th day of April, 2021.
11
12                                                        A
                                                          RICARDO S. MARTINEZ
13                                                        CHIEF UNITED STATES DISTRICT
                                                          JUDGE
14
15
     Presented by:
16
     s/ Michael Filipovic
17
     Federal Public Defender
18   Attorney for John Stewart

19
20
21
22
23
24
25
26

                                                                      FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                       1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DATES                                              Seattle, Washington 98101
       (United States v. Stewart, No. CR20-124-RSM) - 2                               (206) 553-1100
